Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 15 were previously pending and subject to a non-final office action mailed 03/04/2022. Claims 1 – 2, 6, 10, 12, & 15 were amended in a reply filed 06/03/2022. Claims 1 – 15 are currently pending and subject to the final office action below.

Response to Arguments
The previous 112(a) rejection has been withdrawn due to amendments.

The previous 112(b) rejection has been withdrawn due to amendments; however, see below for new 112(b) rejections.

Applicant’s argument with respect to the previous rejection under 35 USC 101 has been fully considered but is not persuasive.

Applicant argues that “the claims are patent eligible under Step 2A” because the claims are directed to solving the problem that “conventional safety labelling has traditionally been performed by “very simplistic systems and resulted in broad, overly-inclusive and somewhat imprecise labeling of package”” by providing “a hazmat handling engine that is configured to receive up-to-date hazmat item files related to inventory items at a fulfillment center that can be downloaded by a server. Spec, p. 8, ll. 4-7. The hazmat handling engine is configured to automatically mark orders that require specialized handling, and to forward other orders for packaging with the necessary hazmat labelling information. Labels can be automatically added to a container based on the contained items. See, e.g., Spec. p. 10. Further, a scan tunnel, comprising a five-side box scanner can be arranged to automatically confirm that the correct labels are affixed to a given container.”

Examiner respectfully disagrees that the claims are directed to a technical solution to a technological problem. In particular, the functions determining whether items require special handling and marking the determined items accordingly could be performed entirely by humans. “If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). 

Furthermore, the automation of marking packages and checking marked packages, fails to provide a technological solution to a technical problem. For example, the Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123USPQ2d 1100, 1108-09 (Fed. Cir. 2017). (See MPEP § 2106.04(a)(I))

Additionally, the functionality of “an input/output engine configured to receive a customer order requesting one or more inventory items and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel,” “a database communicatively coupled via the input/output engine containing downloaded hazmat file information for the inventory items,” “customer orders not requiring specialized handling,” “receives the forwarded unmarked customer orders,” “instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly” (Claim 1) /  “receiving customer orders,” “provides instructions,” “controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,” “applying one or more hazmat labels,” “scanning the shipping label and the one or more hazmat labels with the scan tunnel,” “controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,” and “providing the packaged container for shipping as labeled” (Claims 10 & 15) is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional elements of “items,” “conveyance and packing equipment assembly that facilitates physical acquisition and consolidation of inventory items into a container,” “labeling applicator that automatically applies one or more labels to the container,” “scan tunnel that electronically reads the labels on the container,” “packaged container,” “inventory items,” “hazmat labels,” “hazmat items,” and “shipping label” merely generally link the use of a judicial exception the field of shipping and to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite a judicial exception while failing to provide integration into a practical application.

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant initially argues that claim 1 does not support the interpretation provided under the 112(b) rejection in the office action mailed 03/04/2022 because “Claim 1 recites, that orders determined to require specialized handling are marked, and those that are determined to nor require specialized handling are forwarded for allocation and cartonization, and those forwarded orders include any applicable PI (packing instruction) codes and hazmat labelling information.”

Examiner respectfully disagrees, and notes that the contested limitations have maintained their status as rejected under 35 USC 112(b” for failing to particularly point out and distinctly claim the subject matter of the claimed invention. In particular, it is unclear as to why the forwarded items in step (c) include “include any associated shipping codes, PI codes, and hazmat labeling information” if they were not “indicated as a hazmat item in the hazmat file information” in step (a). In other words, since for forwarded items were determined to not be indicated as hazmat items (and therefore not requiring specialized handling), it is unclear as to why these forward items would “include any associated shipping codes, PI codes, and hazmat labeling information.” For the purpose of examination, the above limitations will be interpreted as meaning that all orders, marked or unmarked, are forwarded for allocation and cartonization, or equivalents thereof. See the below 112(b) rejection. Therefore, for the purpose of examination, the claims have been provided a broadest reasonable interpretation. 

Applicant next argues that “The Office Action cites Edens and Prater as disclosing determining whether a label is required for shipments containing hazmat items. Office Action, pp. 19 and 20 (citing Edens ⁋⁋ [0024], [0009-10], [0018]; Prater 4:42-49; 7:64-8:2). Each of these publications, however, assumes that the package will be possible to ship, assuming the appropriate labelling is added. Neither Edens nor Prater discloses treating customer orders that require specialized handling separately from those that may merely require additional labels.”

Examiner respectfully disagrees that the currently-amended claims “require specialized handling separately from those that may merely require additional labels.” For example, step (a) requires determining orders with exceptions by determining whether any of the one or more inventory items requested in the customer order is indicated as a hazmat item in the hazmat file information, and then merely lists various exceptions without tying these into the functionality of step (a). In other words, if an item is indicated as a hazmat item in the hazmat file information, then it is determined to have an exception in step (a). Step (c) then states that orders not requiring special handling (and thus not being indicated as a hazmat item as per step (a)) are forwarded for packaging, including “any associated shipping codes, PI codes, and hazmat labeling information” – which are all types of information associated with hazmat items. Therefore, due to the failure of the claims to define exactly what items are forwarded, there is no requirement that various items be handled separately under a broadest reasonable interpretation, which is explained in further detail in the rejection under 112(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations: “a hazmat handling engine that: (a) determines customer orders with exceptions requiring specialized handling by determining whether any of the one or more inventory items requested in the customer order is indicated as a hazmat item in the hazmat file information… ; (b) marks the determined customer orders with exceptions, and (c) forwards the customer orders not requiring specialized handling for allocation and cartonization wherein the forwarded customer orders include any associated shipping codes, PI codes, and hazmat labeling information;”

It is unclear as to why the forwarded items in step (c) include “include any associated shipping codes, PI codes, and hazmat labeling information” if they were not “indicated as a hazmat item in the hazmat file information” in step (a). In other words, since for forwarded items were determined to not be indicated as hazmat items (and therefore not requiring specialized handling), it is unclear as to why these forward items would “include any associated shipping codes, PI codes, and hazmat labeling information.” For the purpose of examination, the above limitations will be interpreted as meaning that all orders, marked or unmarked, are forwarded for allocation and cartonization, or equivalents thereof.

Claim 1 recites the limitation “the at least one packaged container containing hazmat items " in the last limitation. There is insufficient antecedent basis for this limitation in the claims. For example, there is not a recitation of a previous step in which hazmat items are packaged into a container.

Claim 10 recites the limitation “the at least one packaged container containing hazmat items" in the third-to-last limitation. There is insufficient antecedent basis for this limitation in the claims. For example, there is not a recitation of a previous step in which hazmat items are packaged into a container.

Claim 15 recites the limitation “the at least one packaged container containing hazmat items" in the third-to-last limitation. There is insufficient antecedent basis for this limitation in the claims. For example, there is not a recitation of a previous step in which hazmat items are packaged into a container.

Dependent claims 2 – 9 & 11 – 14 are rejected under 35 U.S.C. 112(b) because of their dependency on independent claims 1 & 10 while failing to remedy the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determines customer orders with exceptions requiring specialized handling by determining whether any of the one or more inventory items requested in the customer order is indicated as a hazmat item” and “marks determined customer orders with exceptions” (Claim 1) / “determining… whether customer orders require specialized handling exceptions,” “marking the customer orders that require specialized handing exceptions,” “forwarding unmarked customer orders for allocation and cartonization,” “determining packaging of containers,” and “comparing… information to expected labels for identification of possible labeling errors (Claims 10 & 15).”
	
2A Prong 1: The limitations of “determines customer orders with exceptions requiring specialized handling by determining whether any of the one or more inventory items requested in the customer order is indicated as a hazmat item” and “marks determined customer orders with exceptions” (Claim 1) / “determining… whether customer orders require specialized handling exceptions,” “marking the customer orders that require specialized handling exceptions,” “forwarding unmarked customer orders for allocation and cartonization,” “determining packaging of containers,” and “comparing… information to expected labels for identification of possible labeling errors (Claims 10 & 15),” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components. That is, other than reciting “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” configured to implement the method, nothing in the claim element precludes the step from practically being performed by in the human mind. For example, but for the “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” language, the above functions, in the context of this claim encompasses a human determining whether orders require special handling labels, determining proper packages for the orders, and verifying that expected labels were placed on the packages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in in the human mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “an input/output engine configured to receive a customer order requesting one or more inventory items and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel,” “a database communicatively coupled via the input/output engine containing downloaded hazmat file information for the inventory items,” “customer orders not requiring specialized handling,” “receives the forwarded unmarked customer orders,” “instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly” (Claim 1) /  “receiving customer orders,” “provides instructions,” “controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,” “applying one or more hazmat labels,” “scanning the shipping label and the one or more hazmat labels with the scan tunnel,” “controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,” and “providing the packaged container for shipping as labeled” (Claims 10 & 15) is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The additional elements of “items,” “conveyance and packing equipment assembly that facilitates physical acquisition and consolidation of inventory items into a container,” “labeling applicator that automatically applies one or more labels to the container,” “scan tunnel that electronically reads the labels on the container,” “packaged container,” “inventory items,” “hazmat labels,” “hazmat items,” and “shipping label” merely generally link the use of a judicial exception the field of shipping and to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server,” “processor,” “memory,” “input/output engine,” “hazmat handling engine,” and “allocation and cartonization engine” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extra-solution activity of “an input/output engine configured to receive a customer order requesting one or more inventory items and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel,” “a database communicatively coupled via the input/output engine containing downloaded hazmat file information for the inventory items,” “customer orders not requiring specialized handling,” “receives the forwarded unmarked customer orders,” “instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly” (Claim 1) /  “receiving customer orders,” “provides instructions,” “scanning the shipping label and the one or more hazmat labels with the scan tunnel,” “controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly” (Claims 10 & 15) is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting that ‘Receiving or transmitting data over a network,’ ‘Electronic recordkeeping,’ ‘Storing and retrieving information in memory,’ ‘Electronically scanning or extracting data from a physical document,’ ‘Identifying undeliverable mail items, decoding data on those mail items, and creating output data,’ and ‘Recording a customer’s order’ are directed to WURC activity), and is not indicative of an inventive concept. The extra-solution activity of “applying one or more hazmat labels,” “controlling / instructs physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,” and “providing the packaged container for shipping as labeled” is well-understood, routine, conventional activity that is merely appended to the judicial exception, as evidenced by the generic description of these functions in the instant specification. For example, pg. 16, lns. 6 – 12 recites, at a high level, that a server transmits instructions (i.e., “transmitting data over a network”) to the conveyance and packing equipment assembly”; pg. 5, lns. 12 – 14 recite the generic application of labels; pg. 15, ln. 15 generically recites that “the container proceeds to shipping lanes” (see Berkheimer Memo, § (III.)(A.)(1.)), and therefore does not amount to significantly more. The additional elements of “conveyance and packing equipment assembly that facilitates physical acquisition and consolidation of inventory items into a container,” “labeling applicator that automatically applies one or more labels to the container,” “scan tunnel that electronically reads the labels on the container,” “packaged container,” “inventory items,” “hazmat labels,” “hazmat items,” and “shipping label” merely generally link the use of a judicial exception the field of shipping and to a particular technological environment (MPEP 2106.05(h)) and do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 9 & 11 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “hazmat handling engine,” “allocation and cartonization engine,” and “server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements in the dependent claims of “packaged container,” “conveyance and packing equipment assembly,” “scan tunnel,” “shipping label,” “hazmat labels,” “weight scale,” “box,” “carton,” “items,” and “orders” merely generally link the use of a judicial exception the field of shipping and to a particular technological environment (MPEP 2106.05(h)) and is not indicative of integration into a practical application.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. (US 20170357937 A1) in view of Prater et al. (US 7050938 B1), in view of Wied et al. (US 20050209913 A1), in view of Chemsafetypro (“How to Understand Packing Instructions”; 06/20/2016; retrieved from https://www.chemsafetypro.com/Topics/TDG/How_to_Understand_Dangerous_Goods_Packing_Instructions.html, attached).

As per claim 1, Edens discloses a system for handling of hazmat products in a fulfillment center, comprising:

	• a conveyance and packing equipment assembly that facilitates physical acquisition and consolidation of inventory items into a container ([0023], a “conveyor system 300” of a “fulfillment center from which parcels are shipped”; [0025], items are loaded into parcels on the conveyor system and sent to labeling and inspection stations to prepare for shipment; Fig. 4 & [0031], “conveyor system 300 can facilitate shipment of parcels from the fulfillment center by automating some of the tasks involved in shipping the parcel to its final destination”; [0034], “the parcel 450 can be loaded with items by robotic devices”);

	• a labeling applicator that automatically applies one or more labels to the container, including a shipping label and a hazmat label when applicable ([0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;);

	• a scan tunnel that electronically reads the labels on the container (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.”);

	• a server including computing hardware of:  at least one processor; a memory operably coupled to the at least one processor and configured to store instructions invoked by the at least one processor ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”; [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

	• an input/output engine configured to receive a customer order requesting one or more inventory items and communicate between the server and the conveyance and packing equipment assembly, the labeling applicator, and the scan tunnel ([0023], receiving customer order for item in marketplace to enable conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

Regarding the following limitation, 

	• a database communicatively coupled via the input/output engine containing downloaded hazmat file information for the inventory items, 

Edens, in [0024], discloses “an indication in a data store that identifies whether a label 100 is required for the parcel” and includes “metadata associated with the items” which species “whether and which label 100 is required,” which, as per [0013], label 100 is required when an order contains “a lithium battery or hazardous materials,” which highly suggests, but does not explicitly disclose wherein this information is stored in a database. However, Prater teaches storing item and package-specific information in a database which indicates whether indicates “special packaging or shipping is required” in C 4, L 21 – 35, and as per C 7 L 63 – 67, the database contains ORMD data for each item. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “for efficient and safe packing of the package.” (Prater, C 5, L 17 – 19)

Edens further discloses:
	
	• a hazmat handling engine that: (a) determines customer orders with exceptions requiring specialized handling by determining whether any of the one or more inventory items requested in the customer order is indicated as a hazmat item in the hazmat file information ([0023], order is received for marketplace item from customer; [0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel,” and generating a parcel identifier for shipping the item which is based on “an indication in a data store that identifies whether a label 100 is required for the parcel”; As per [0009], the labels indicate “hazardous or regulated materials,” including, as per [0013], a lithium battery.”), including:

	• customer orders that contain a fully regulated item ([0009] - [0010], “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; [0018], labeling of “regulated materials”);  

Regarding the following limitation, 

• customer orders that contain a hazmat item where an assigned carrier cannot handle the hazmat item,

Edens, in at least [0010], [0013], & [0018], discloses that customer orders containing a hazmat item must include a label 100. To the extent to which Edens does not appear to disclose wherein an assigned carrier cannot handle the hazmat item, Wied, in [0015], teaches that an assigned carrier “will be unable to handle the shipment.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the hazmat item of Edens for the shipment of Wied. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Wied in the invention of Edens / Prater would predictably and efficiently facilitate “the efficient and economic use of carrier capacities while maximizing shipper's delivery criteria,” as evidenced by Wied ([0033]).

Regarding the following limitation, 

	• customer orders that contain ORM-D/Limited Qty items and a never ship packaging instruction (PI) code,

Edens, in at least [0010], [0013], & [0018], discloses that customer orders containing a hazmat item including a lithium battery must include a label 100. To the extent to which Edens does not appear to disclose wherein a customer order contains ORM-D/Limited Qty items, Prater, in C 4, L 42 – 49 & C 7, L 63 – C 8, L 2, teaches this element. Rationale to combine Prater persists.

To the extent to which Edens does not appear to disclose wherein a customer order contains a never ship packaging instruction (PI) code, Chemsafetypro, on pg. 1, teaches the use of packing instructions for shipping dangerous good, and on pg. 1, provides an example usage scenario for packaging instruction P002: “It means that if we use combination packages for UN1549 Antimony compound and use glass as inner packaing [sic] materials, the maximum permitted weight per inner package is 10kg and the maximum permitted weight per outer package is 400kg if we use steel drums as outer packaging materials.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Chemsafetypro in the invention of Edens / Prater / Wied with the motivation to provide “the safe transport of dangerous goods.” (Chemsafetypro, pg. 1, first line of first paragraph).

Regarding the following limitation, 

• customer orders that contain lithium items and a never ship packaging instruction code,

Edens, in [0010], discloses “shipments that include a lithium ion or lithium metal battery” and in [0012] & Fig. 1, a label 100 which states “do not load or transport package if damaged” for a lithium ion battery. To the extent to which Edens does not appear to disclose wherein a customer order contains a never ship packaging instruction code, Chemsafetypro, as stated above and in pp. 1 – 2, teaches this element. Rationale to combine Chemsafetypro persists.

Edens further discloses:

	• (b) marks the determined customer orders with exceptions, and (c) forwards the customer orders not requiring specialized handling for allocation and cartonization wherein the forwarded customer orders include any associated shipping codes, PI codes, and hazmat labeling information ([0024], assigning a “parcel identifier” to each parcel which is “linked to an indication in a data store that identifies whether a label 100 is required for the parcel.” As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a label 100 that must be applied to the parcel 450 before the parcel 450 is shipped” including “the form of the label 100.” As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials).” As per [0018], “more than one label 100 might be required if multiple hazardous or regulated materials are incorporated within a shipment” for marked orders, and parcel identifiers for orders that do not require a label 100 are also processed and forwarded to the conveyor inspection station and shipment processes. As per [0025], all orders that are marked as requiring a label 100 and unmarked that do not require a label 100 are loaded into parcels on the conveyor system and sent to labeling and inspection stations before shipment, and as per [0034], “the parcel 450 can be loaded with items by robotic devices.”);

Regarding the following limitation, 

• an allocation and cartonization engine that receives the forwarded customer orders, and instructs physical acquisition and consolidation of inventory items into at least one packaged container via the conveyance and packing equipment assembly,

Edens discloses wherein orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. The sole difference between Edens and the above instant limitation is that Edens does not appear to explicitly disclose receiving forwarded orders and determining packaging of containers. However, Prater, in C 5, L 12 – 26, teaches receiving the items ordered by a customer and determining proper packaging for the orders.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to provide “avoiding packing items in an over-sized box, which would typically be more expensive than using a smaller box.” (Prater, C 5, L 26 – 29)

Edens further discloses:

	• wherein the labeling applicator automatically applies one or more hazmat labels to the at least one packaged container containing hazmat items based on compliance labeling criteria (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels.).
	
As per claim 2, Edens / Prater / Wied / Chemsafetypro discloses the limitaitons of claim 1. Edens further discloses:

	• wherein the compliance labeling criteria is whether the at least one packaged container includes a ORM-D/Limited Qty item, a lithium item, or a Department of Transportation (DOT) SPEC item ([0010] “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; Fig. 2 “do not load or transport package if damaged” & [0012], “an example of a label 100”).

As per claim 5, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the scan tunnel further includes a weight scale for verification of container contents (See [0019] & [0020], [0027], [0034], & [0038], noting a weight scale for 5verification of container contents. As per [0047], the weighing can occur concurrently with the barcode scanning step.).

In the alternative, Prater, in C 6, L59 – 60, teaches a weigh scale as a part of a conveyor system, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scale Prater in the scan tunnel of Edens with the motivation to determine “whether the package 14 is properly packed based upon the package's actual weight.” (Prater, C 6, L62 – 64)

As per claim 6, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the at least one packaged container is a box or a carton (Fig. 4 & [0032], parcel 450, which is interpreted as a box. Also see [0009], [0017], [0024], & [0041], noting a box.).

As per claim 7, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Regarding the following limitation, Edens does not disclose what is taught by Prater:

	• wherein the allocation and cartonization engine checks for cartonization errors and does not assign a cycle/wave to orders in which cartonization errors are identified (C 8, L 46 – 56, noting comparing actual package data to expected data, which, as per C 7, L 42 – 47 & C 8, L 35 – 39, includes weight data. As described in C 8, L57 – C 9, L12, after determining the cartonization weight error, the package is given a new “kickout label” and is diverted to “kickout path 47” and does not continue toward the shipping station i.e., the order is not assigned for advancing to being shipped when a weight discrepancy indicates a cartonization weight error. The order flagged as requiring “further quality control (QC) checks or otherwise is not ready for shipment” as per C 9, L 32 – 35, and is therefore not assigned to progress towards an outgoing shipping cycle/wave. Also see Fig. 5 & C 14, L 42 – 59 & C 15, L 21 – 24, noting that an order with items that do not match an expected weight at step 134 are removed from the process stream in step 138 to “determine what items 16 should have been packed into the package,” rather than be assigned to an outgoing shipment cycle/wave as per step 136.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to provide “accuracy and quality control safeguards.” (Prater, C 8, L 22 – 23)

As per claim 9, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the allocation and cartonization engine is located on the server (See [0024], noting that a box is selected for shipment, and as per [0040], “The method 500 can be executed by a computing device; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device”; [0048], software code stored in memory and executed by a processor to implement system.).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Wied / Chemsafetypro, in further view of Kim et al. (US 20150278758 A1) 

As per claim 3, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1. Edens further discloses:

	• wherein the at least one packaged container, once labeled, is sent via the conveyance and packing equipment assembly to the scan tunnel where… any hazmat labels are read with barcode readers (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0020], inspection occurs after a shipping label has been applied, and label 100 can be integrated with the shipping label and scanned at the inspection station. As per [0027], [0036] – [0037], & [0044] – [0045], the labels are scanned and checked against expected labels.)

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

As per claim 4, Edens / Prater / Wied / Chemsafetypro / Kim discloses the limitations of claim 3. Edens further discloses:

	• wherein… any hazmat labels that are read are compared to expected labels determined by the hazmat handling engine for quality control (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0027], [0036] – [0037], & [0044] – [0045], the labels are scanned and checked against expected labels.).

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners and compared to an expected label, Kim teaches this element in [0155] – [0158], noting that a shipping label is scanned and verified that is on the package. Rationale to combine Kim persists.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Wied / Chemsafetypro, in further view of VMedia (“IATA Guidelines For Air Transport of Lithium Metal and Lithium-Ion Batteries”; January 2019; retrieved from https://vmedia.digital/blog/learn-help/iata-guidelines-for-air-transport-of-lithium-metal-and-lithium-ion-batteries/; attached.) 

As per claim 8, Edens / Prater / Wied / Chemsafetypro discloses the limitations of claim 1.  Regarding the following limitation, Edens discloses considering labeling requirements for lithium batteries as stated above, while Prater, in C 5, L 12 – 26, teaches determining optimal packaging for the orders. Rationale to combine Prater persists. To the extent to which neither Edens nor Prater appear to disclose splitting shipments of lithium batteries based on requirements, VMedia teaches this element:

• wherein the allocation and cartonization engine considers lithium requirements for split based on transportation mode for certain orders containing ORM- D/Limited Qty items or lithium items (See pg. 2, fourth main bullet point, noting that “A maximum of 2 x spare Lithium-ion battery exceeding 100Wh but not exceeding 160Wh are permitted in carry-on luggage allowance per passenger”. As per the sixth main bullet point on pg. 2, a total “Lithium-ion allowance” may be split between multiple users. Also see pg. 3, noting the section contained within the rectangle, which teaches that a total amount of 6 x 150 WH batteries would have to be split between amongst a crew of three users, with each user carrying “2 x 150Wh batteries each” in order to comply with the per-person lithium limits. As per pg. 1, first and second full paragraphs, the limits are based on rules for transporting the batteries by aircraft. In other words, when a total quantity of lithium batteries exceeds the per-user (i.e., per-carry on package) limit, the batteries must be split amongst multiple carry-on packages to meet air transport requirements for lithium batteries.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of VMedia in the invention of Edens / Prater / Wied / Chemsafetypro with the motivation to help with IATA compliance requirements. (VMedia, pg. 2, first line)

Claims 10 – 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. (US 20170357937 A1) in view of Prater et al. (US 7050938 B1), in view of Kim et al. (US 20150278758 A1).

As per claim 10, Edens discloses a method for handling of hazmat products in a fulfillment center, comprising:

	• receiving customer orders of inventory items via an input/output engine of a local server ([0023], receiving customer order for conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

	• wherein the server provides instructions for a conveyance and packing equipment assembly, a labeling applicator, and a scan tunnel ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”; [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

	• wherein the server includes: at least one processor; a memory operably coupled to the at least one processor and configured to store instructions invoked by the at least one processor; the input/output engine; and a hazmat handling engine ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”, and generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required.; As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials.” As per [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

Regarding the following limitation, 

	• a database communicatively coupled via the input/output engine,

Edens, in [0024], discloses “an indication in a data store that identifies whether a label 100 is required for the parcel” and includes “metadata associated with the items” which species “whether and which label 100 is required,” which, as per [0013], label 100 is required when an order contains “a lithium battery or hazardous materials,” which highly suggests, but does not explicitly disclose wherein this information is stored in a database. However, Prater teaches storing item- and package-specific information in a database which indicates whether indicates “special packaging or shipping is required” in C 4, L 21 – 35, and as per C 7 L 63 – 67, the database contains ORMD data for each item. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “for efficient and safe packing of the package.” (Prater, C 5, L 17 – 19)

Edens further discloses:

	• determining via the hazmat handling engine whether customer orders require specialized handling exceptions based on whether they contain: a hazmat item where an assigned carrier cannot handle the hazmat item; a fully regulated item; ORM-D/Limited Qty items and a never ship packaging instruction (PI) code; or lithium items and a never ship packaging instruction code ([0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel.; As per [0009], the labels indicate “hazardous or regulated materials” (i.e., a fully regulated item) including, as per [0013], a lithium battery” are contained in an order being shipment. [0010], “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; [0018], labeling of “regulated materials”).

• marking the customer orders that require specialized handling exceptions ([0024], generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required. As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a label 100 that must be applied to the parcel 450 before the parcel 450 is shipped” including “the form of the label 100.” As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials).”);

Regarding the following limitation, 

• forwarding unmarked customer orders for allocation and cartonization; carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly

Edens discloses wherein unmarked orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders that both require and do not require (i.e., unmarked) a label 100 are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. As per [0018], parcel identifiers for orders that do not require a label 100 are also processed and forwarded to the conveyor inspection station and shipment processes. As per [0025], all orders that are marked as requiring a label 100 and unmarked that do not require a label 100 are loaded into parcels on the conveyor system and sent to labeling and inspection stations before shipment, and as per [0034], “the parcel 450 can be loaded with items by robotic devices.” The sole difference between Edens and the above instant limitation is that Edens does not appear to explicitly disclose advancing unmarked customer orders and determining packaging of containers (cartonization). However, Prater, in C 5, L 12 – 26, teaches receiving the items ordered by a customer and determining proper packaging for the orders.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “avoiding packing items in an over-sized box, which would typically be more expensive than using a smaller box.” (Prater, C 5, L 26 – 29)

Edens further discloses:

	• applying one or more hazmat labels to the at least one packaged container containing hazmat items based on compliance labeling criteria and applying a shipping label using the labeling applicator (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels. As per [0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;).

Regarding the following limitation, Edens discloses:

• scanning… the one or more hazmat labels with the scan tunnel and comparing scanned information to expected labels for identification of possible labeling errors (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0020], inspection occurs after a shipping label has been applied, and label 100 can be integrated with the shipping label and scanned at the inspection station. As per [0027], [0036] – [0037], & [0044] – [0045], the labels are scanned and checked against expected labels.)

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

Edens further discloses:

	• providing the at least one packaged container for shipping as labeled ([0038], providing the packaged container to the next station in the workflow which is “a carrier drop-off station where the parcel is handed off to a shipping carrier.”).

As per claim 11, Edens / Prater / Kim discloses the limitations of claim 10. Regarding the following limitation, Edens does not disclose what is taught by Prater:

	• wherein carrying out allocation and cartonization includes identifying unmarked customer orders having cartonization errors and removing the unmarked customer orders from further cycling (C 8, L 46 – 56, noting comparing actual package data to expected data, which, as per C 7, L 42 – 47 & C 8, L 35 – 39, includes weight data. As described in C 8, L57 – C 9, L12, after determining the cartonization weight error, the package is given a new “kickout label” and is diverted to “kickout path 47” and does not continue toward the shipping station i.e., the order is not assigned for advancing to being shipped when a weight discrepancy indicates a cartonization weight error. The order flagged as requiring “further quality control (QC) checks or otherwise is not ready for shipment” as per C 9, L 32 – 35, and is therefore not assigned to progress towards an outgoing shipping cycle/wave. Also see Fig. 5 & C 14, L 42 – 59 & C 15, L 21 – 24, noting that an order with items that do not match an expected weight at step 134 are removed from the process stream in step 138 to “determine what items 16 should have been packed into the package,” rather than be assigned to an outgoing shipment cycle/wave as per step 136.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens / Prater / Kim with the motivation to provide “accuracy and quality control safeguards.” (Prater, C 8, L 22 – 23)

As per claim 12, Edens / Prater / Kim discloses the limitaitons of claim 10. Edens further discloses:

	• wherein the compliance labeling criteria are whether the at least one packaged container includes a ORM-D/Limited Qty item, a lithium item, or a Department of Transportation (DOT) SPEC item ([0010] “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; Fig. 2 “do not load or transport package if damaged” & [0012], “an example of a label 100”).

As per claim 13, Edens / Prater / Kim discloses the limitations of claim 10. Edens further discloses:

	• wherein the at least one packaged container is a box or a carton (Fig. 4 & [0032], parcel 450, which is interpreted as a box. Also see [0009], [0017], [0024], & [0041], noting a box.).

As per claim 15, Edens discloses a system for handling of hazmat products in a fulfillment center, comprising:

	• means for receiving customer orders of inventory items ([0023], receiving customer order for conveyor system 300 to generate associated label 100; [0040] & [0042]; the steps are implemented “in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components,” including “the operation of the label inspection station 302.”);

	• wherein the server provides instructions for a conveyance and packing equipment assembly, a labeling applicator, and a scan tunnel ([0024], “fulfillment application or other software executed by one or more computing devices that can orchestrate the conveyor system 300 and/or label inspection station 302”; [0040], “The method 500 can be executed by a computing device or computing environment that generates labels 100 that can be affixed to parcels that require them based upon their contents”; [0042]; “The method 600 shown in FIG. 6 can be executed or implemented in one or more computing devices or a computing environment that orchestrates the operation of a conveyor system 300 and its various stations or components. The method 600 can also be executed or implemented by a computing device or computing environment that orchestrates the operation of the label inspection station 302.”; [0048], software code stored in memory and executed by a processor to implement system.);

	• means for determining via a hazmat handling engine whether customer orders require specialized handling exceptions based on whether they contain: a hazmat item where an assigned carrier cannot handle the hazmat item; a fully regulated item; ORM-D/Limited Qty items and a never ship packaging instruction (PI) code; or lithium items and a never ship packaging instruction code ([0024], determining “based upon the items associated with the shipment” whether “a label 100 is required to be affixed to a particular parcel.; As per [0009], the labels indicate “hazardous or regulated materials” (i.e., a fully regulated item) including, as per [0013], a lithium battery” are contained in an order being shipment. [0010], “regulations currently require that a warning label be placed on certain shipments that include a lithium ion or lithium metal battery”; [0018], labeling of “regulated materials”).

• means for marking the customer orders that require specialized handling exceptions ([0024], generating a “parcel identifier” which contains a marker for orders which have been determined to contain items for which a label 100 is required. As per [0017], the parcel identifier “identifies a particular label 100 that should be affixed to the parcel.” As per [0035], the parcel identifier references a record in a data store that indicates that “a label 100 that must be applied to the parcel 450 before the parcel 450 is shipped” including “the form of the label 100.” As per [0013], a “label 100 must be placed on certain shipments depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials).”);

Regarding the following limitations, 

• means for forwarding unmarked customer orders for allocation and cartonization; means for carrying out allocation and cartonization and controlling physical acquisition and consolidation of inventory items from the unmarked customer orders into at least one packaged container via the conveyance and packing equipment assembly,

Edens discloses wherein unmarked orders are packaged and inspected in at least [0018], [0024], & [0027], noting that orders that both require and do not require (i.e., unmarked) a label 100 are packaged and conveyed to the inspection station. As per [0034], “the conveyor system 300” provides the functionality of robotic package loading before the inspection station. As per [0018], parcel identifiers for orders that do not require a label 100 are also processed and forwarded to the conveyor inspection station and shipment processes. As per [0025], all orders that are marked as requiring a label 100 and unmarked that do not require a label 100 are loaded into parcels on the conveyor system and sent to labeling and inspection stations before shipment, and as per [0034], “the parcel 450 can be loaded with items by robotic devices.” The sole difference between Edens and the above instant limitation is that Edens does not appear to explicitly disclose advancing unmarked customer orders and determining packaging of containers (cartonization). However, Prater, in C 5, L 12 – 26, teaches receiving the items ordered by a customer and determining proper packaging for the orders.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Prater in the invention of Edens with the motivation to provide “avoiding packing items in an over-sized box, which would typically be more expensive than using a smaller box.” (Prater, C 5, L 26 – 29)

Edens further discloses:

	• means for applying one or more hazmat labels to the at least one packaged container containing hazmat items based on compliance labeling criteria and applying a shipping label using the labeling applicator (See at least [0013], [0016], [0018], [0023], [0025], noting that an automated label printer or label applicator can automatically print and affix one or more labels 100 to the parcel when the presence of hazmat items necessitates such labels. As per [0025], “automated label printer and/or label applicator can automatically print and affix the label 100 to the parcel”; [0034] “the label 100 can be printed and/or applied by an automated station where the parcel identifier is detected and the label 100 applied by a robotic device if the parcel identifier is associated with one or more items requiring the label 100”; As per [0013] & [0016], label 100 is placed on parcels “depending upon the content of a respective shipment (e.g. contents including a lithium battery or hazardous materials)”; [0025] & [0027], applying a shipping label by “shipping label applicator 306”;).

Regarding the following limitation, Edens discloses:

• means for scanning… the one or more hazmat labels with the scan tunnel and comparing scanned information to expected labels for identification of possible labeling errors (Fig. 3 & [0025] – [0027], “label inspection station 302 can be equipped with one or more optical scanners” for scanning labels and “the shipping label applicator 306 can also precede the label inspection station 302 so that both the shipping label and any labels are applied at the same station”; Fig. 4 & [0035], “label inspection station 302 can be equipped with one or more optical scanners 459, which can be implemented as cameras and/or barcode scanners. The optical scanners 459 are positioned around the conveyor belt 304 such that five sides (e.g., excluding a bottom side) of the parcel 450 can be examined by the optical scanners 459 as the parcel 450 moves through the label inspection station 302.” As per [0020], inspection occurs after a shipping label has been applied, and label 100 can be integrated with the shipping label and scanned at the inspection station. As per [0027], [0036] – [0037], & [0044] – [0045], the labels are scanned and checked against expected labels.)

Edens, as stated above, discloses scanning one or more labels 100 with barcode scanners, and that the shipping label and label 100 are applied before the package enters the inspection station. To the extent to which Edens does not appear to explicitly disclose wherein a “shipping label” is also read by the scanners, Kim teaches this element in [0155] – [0158], noting scanning and verifying an expected shipping label.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kim in the invention of Edens / Prater with the motivation to “verify that the correct shipping labels are on the package.” (Kim, [0158])

Edens further discloses:

	• means for providing the at least one packaged container for shipping as labeled ([0038], providing the packaged container to the next station in the workflow which is “a carrier drop-off station where the parcel is handed off to a shipping carrier.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edens / Prater / Kim, in further view of VMedia (“IATA Guidelines For Air Transport of Lithium Metal and Lithium-Ion Batteries”; January 2019; retrieved from https://vmedia.digital/blog/learn-help/iata-guidelines-for-air-transport-of-lithium-metal-and-lithium-ion-batteries/; attached.) 

As per claim 14, Edens / Prater / Kim discloses the limitations of claim 10.  Regarding the following limitation, Edens discloses considering labeling requirements for lithium batteries as stated above, while Prater, in C 5, L 12 – 26, teaches determining optimal packaging for the orders. Rationale to combine Prater persists. To the extent to which neither Edens nor Prater appear to disclose splitting shipments of lithium batteries based on requirements, VMedia teaches this element:

• wherein carrying out allocation and cartonization by determining packaging of containers and controlling physical acquisition and consolidation of inventory items considers lithium requirements for split based on transportation mode for certain orders containing ORM-D/Limited Qty items or lithium items (See pg. 2, fourth main bullet point, noting that “A maximum of 2 x spare Lithium-ion battery exceeding 100Wh but not exceeding 160Wh are permitted in carry-on luggage allowance per passenger”. As per the sixth main bullet point on pg. 2, a total “Lithium-ion allowance” may be split between multiple users. Also see pg. 3, noting the section contained within the rectangle, which teaches that a total amount of 6 x 150 WH batteries would have to be split between amongst a crew of three users, with each user carrying “2 x 150Wh batteries each” in order to comply with the per-person lithium limits. As per pg. 1, first and second full paragraphs, the limits are based on rules for transporting the batteries by aircraft. In other words, when a total quantity of lithium batteries exceeds the per-user (i.e., per-carry on package) limit, the batteries must be split amongst multiple carry-on packages to meet air transport requirements for lithium batteries.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of VMedia in the invention of Edens / Prater / Kim with the motivation to help with IATA compliance requirements. (VMedia, pg. 2, first line)







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628